DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,887,187 in view of Watanabe PG PUB 2015/0072701. 
Re Claims 1, 2, 13 and 19 of instant application, claim 1 of 187 patent recites 
“A method, comprising: establishing, by a system comprising a processor, a packet data protocol context and a packet data network connection between a first device and first network equipment via a configured access point name associated with the first network equipment, wherein a core network comprises the first network equipment and second network equipment that receives data from the first device and forwards the data to the first network equipment;
Claim 1 of ‘187 patent fails to recite

“determining, by the system, whether to communicate the data to a second device associated with third network equipment based on a result of analyzing the data and a data management criterion relating to data communications associated with the second device.”.  
	However, Watanabe teaches User Transfer Unit 3a coupled to the Core network 9a and External Transfer unit 4b (a third network equipment).  The User Transfer Unit 3a can redirect part of the traffic flowing through the normal route to the offloaded route to reduce congestion (a data management criterion) in the core network [0048] for data communication with a Peer terminal 5z (a second device).  The Control device (a system) determines whether the packet flow is associated with mail traffic data or video conferencing data (a result of analyzing the data) [0049].   When Control device determines the packet flow data is associated with mail traffic (the result of analyzing the data), the Control device offload the mail traffic to the External transfer unit 4a (the third network equipment not part of the core network) thereby reducing congestion (the data management criterion) in the core network of the data communication associated with Peer terminal 5z (the second device).  
	By combining the teachings, claim 1 of ‘187 patent can be modified to include “determining, by the system, whether to communicate the data to a second device associated with third network equipment based on a result of analyzing the data and a data management criterion relating to data communications associated with the second device.”  to reduce congestion in the core network.
	One skilled in the art would have been motivated to do so.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnaik et al U.S. Patent Number 8,432,871 in view of Watanabe PG PUB 2015/0072701.
Re Claims 1, 2, 13 and 19, Sarnaik et al teaches in figure 2, UE 16 (a first device includes a processor and memory) signaling to SSGN 10 (a first network equipment; a gateway device) to activate PDP-context request message for establishing PDN connection 9, 11 between the UE 16 and SSGN 10 wherein the SSGN 10 configured with APN 21 (access point name) wherein the Core 7 includes SSGN 10 (the first network equipment) and GGSN 12 (a second network equipment) for receiving data from UE 16 and forwards the data to the SSGN 10 (the first network equipment) [See col. 10, lines 42- col11, lines 1-40].  Sarnaik et al further teaches BGW 8 determines whether the mobile traffic is data traffic or not (a result of analyzing the data) [See col. 12, lines 3-54] and when the data traffic is data, offloads the data traffic to Access Node 32 (a third network/network equipment not part of the Core network) to communicated the data to a Server 19 (a second device, a device).  
	Sarnaik et al fails to explicitly teach “a data management criterion relating to data communication associated with the second device.”.  
	However, Watanabe teaches a User Transfer Unit 3a coupled to the Core network 9a and External Transfer unit 4b (a third network equipment).  The User Transfer Unit 3a can redirect part of the traffic flowing through the normal route to the offloaded route to reduce congestion (a data management criterion) in the core network [0048] for data communication with a Peer terminal 5z (a second device).  One skilled in the art would have realized that reducing congestion is a data management criterion for ensuring a reliable data communication associated with the server 19 (the second device) of Sarnaik et al.  
	One skilled in the art would have been motivated to do so.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
	Re Claims 9, 18, Sarnaik et al teaches in figure 2 (the system) for routing the data from UE 16 (the first device) to the SGSN 10 (the first network equipment) via PDP/PDN connectivity 9, 11.  In so doing, when the traffic type is not data, the data communication would have been through the core network to ensure a high quality of service [See Watanabe PARA 0049 0050].
	Re Claim 14, the BGW (the network equipment) receives traffic data and non-data (respective items) from the UE 16, the BGW controls the forwarding of the traffic data/non-data from the core network to the server (the device) based on the congestion (information management criterion) wherein BGW reduces congestion in the core network by offloading data traffic thereby reducing information traffic and amount of bandwidth used in the core network (at least the communication network).  One skilled in the art would have been motivated to have reduced amount of traffic and bandwidth in the core network  to ensure high quality of service in the core network [See Watanabe PARA 0049 0050].
Allowable Subject Matter
Claims 3-8, 10-12, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 3, 15 and 20, prior art fails to teach determining a device type, a communication protocol, a data payload format based on a second result of the analyzing the data wherein the data comprises a data item of the data and metadata as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472